                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION


 RORY SHANE DAVIS, SR.,
                                                    CV-18-102-H-BMM-JTJ
             Plaintiff,
 v.
                                               ORDER ADOPTING MAGISTRATE
                                                  JUDGE’S FINDINGS AND
 UNIT SUPERVISOR MARK D. and
                                                   RECOMMENDATIONS
 DONNA BENSON,


              Defendants.



      Plaintiff Rory Davis, a former prisoner proceeding without counsel, filed a

Complaint on October 30, 2018. (Doc. 2). The Court issued an Order informing

Mr. Davis that a prisoner may not maintain more than two concurrent non-habeas

actions in forma pauperis. (Doc. 4). The Court directed Mr. Davis to show cause

why his motion to proceed in forma pauperis should not be denied pursuant to

Local Rule 3.1(e)(4). Id. Mr. Davis filed a timely response in which he objected

to the application of Local Rule 3.1 to his case. (Doc. 5).

      Mr. Davis then filed Notices of Change of Address in his other two pending

cases, indicating that he had been released from prison on parole. (Civil Action

Nos. 18-cv-40-H-DLC-JTJ, Doc. 18; 18-cv-101-H-BMM-JTJ, Doc. 11). Mr.
                                          1
Davis has not filed a notice of change of address in this matter, but the Clerk of

Court has updated his address pursuant to the notices filed in his other cases. (Doc.

6 at 2). Local Rule 3.1 no longer applied in light of his release. The Court

required Mr. Davis to refile his motion to proceed in forma pauperis on the Court’s

long form intended for non-prisoners. (Doc. 6 at 2). The Court directed the Clerk

of Court to provide this form to Mr. Davis. Id.

      Magistrate Judge Johnston entered Findings and Recommendations on May

21, 2019. (Doc. 9). Judge Johnston determined that Mr. Davis’s Complaint failed

to state a claim upon which relief may be granted. Id. at 5-6. The defects found

were determined to be incurable by the allegation of additional facts. Id. at 6.

      Judge Johnston’s Findings and Recommendations were sent to the address

provided in Mr. Davis’s two pending cases. The Findings and Recommendations

were returned as not deliverable. (Doc. 10). The Court has not received a change

of address from Mr. Davis as directed by the Court. (Doc. 8 at 2).

      No party filed objections to Judge Johnston’s Findings and

Recommendations. The Court has reviewed Judge Johnston’s Findings and

Recommendations for clear error. McDonnell Douglas Corp. v. Commodore Bus.

Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in

Judge Johnston’s Findings and Recommendations and adopts them in full.



                                          2
                                     ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 9) are ADOPTED IN FULL.

      IT IS ORDERED that Mr. Davis’s action be DISMISSED for failure to

state a federal claim.

      The Clerk of the Court is directed to close this matter and enter judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith. No reasonable

person could suppose an appeal would have merit. The record makes plain the

Complaints lack arguable substance in law or fact

      The Clerk of Court is directed to have the docket reflect that this dismissal

counts as a strike pursuant to 28 U.S.C. § 1915(g).

      DATED this 21st day of June, 2019.




                                         3
